     4:17-cv-03354-SAL         Date Filed 04/15/20       Entry Number 53        Page 1 of 27




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

Red Bluff Trade Center, LLC and Red Bluff )
Rock, LLC,                                )
                                          )                    Case No.: 4:17-cv-03354-SAL
                     Plaintiffs,          )
v.                                        )
                                          )                     OPINION AND ORDER
                                          )
Horry County and Horry County Council,
                                          )
                                          )
                     Defendants.          )
_____________________________________

       This matter is before the Court on the parties’ cross-motions for partial summary judgment.

ECF Nos. 39, 40. At issue is whether state law preempts Horry County ordinances regulating

mining. Plaintiff Red Bluff Rock, LLC obtained the necessary mining permit pursuant to state law;

however, it was prohibited from operating a mine after Defendant Horry County Council denied

applications for a mine permit required by local ordinance. Arguments were heard on March 31,

2020, and this matter is ripe for the Court’s consideration.

                                        BACKGROUND

       In October 2007, Plaintiff Red Bluff Trade Center, LLC (“RBTC”) purchased a 53.83-acre

parcel of real estate situated in Horry County (the “Property”). Plaintiff Red Bluff Rock, LLC

(“RBR”) wishes to operate a mine on the Property to extract limestone, sand, and fill dirt. RBR

obtained the necessary permit to operate the mine from the South Carolina Department of Health

and Environmental Control (“DHEC”) in August 2017, pursuant to the South Carolina Mining

Act, S.C. Code Ann. §§ 48-20-10 to -310 (“Mining Act”) and regulations promulgated thereunder.

See S.C. Code Ann. Regs. 89-10 to -350. Plaintiffs further represent that they complied with Horry

County Code of Ordinance, app’x B, art V, § 532 (the “Horry County Mine Zoning Ordinance”),

which sets forth conditions for landowners’ conditional use of land as a mine. Plaintiffs were not,


                                                 1
      4:17-cv-03354-SAL          Date Filed 04/15/20        Entry Number 53         Page 2 of 27




however, able to obtain a mine permit from Defendant Horry County Council, as required under

Horry County Code of Ordinance, ch. 13, art. VI (the “Horry County Mine Permit Ordinance”).

The parties’ present dispute concerns whether state law preempts the Horry County Mine Permit

Ordinance. 1 The Court begins with a brief discussion of the respective regulatory schemes

governing mining put in place by South Carolina and Horry County.

I.      The Interstate Mining Compact and the Mining Act

        In 1972, South Carolina joined the Interstate Mining Compact by enacting S.C. Code Ann.

§§ 48-21-10 to -30. This legislation recognizes that “[t]he states are in a position and have the

responsibility to assure that mining shall be conducted in accordance with sound conservation

principles, and with due regard for local conditions.” Id. § 48-21-10(a)(5). The purposes of the

Interstate Mining Compact include “assist[ing] the party states in their efforts to facilitate the use

of land and other resources affected by mining, so that such use may be consistent with sound land

use, public health, and public safety . . . .” Id. § 48-21-10(b)(4). Pursuant to Section 10, Article III

of the Interstate Mining Compact, each member state agreed that it would “formulate and establish

an effective program for the conservation and use of mined land” to accomplish, among other

things, “[t]he protection of the public and the protection of adjoining and other landowners from

damage to their lands and the structures and other property thereon resulting from the conduct of

mining operations.” In addition, state programs are to establish mining standards “in ways that will

reduce adverse effects on the economic, residential, recreational or aesthetic value and utility of




1
  The Plaintiffs argued in their written motion for summary judgment that the Horry County Mine Permit
Ordinance and Horry County Mine Zoning Ordinance were preempted by the Mining Act. With respect to
the argument regarding the Horry County Mine Zoning Ordinance, however, Plaintiffs’ counsel clarified
during the hearing on this matter that, while Plaintiffs’ motion, ECF No. 40, seeks a declaration that the
entire Horry County Mine Zoning Ordinance is preempted, they only take issue with the cross-reference
to the Horry County Mine Permit Ordinance.


                                                    2
      4:17-cv-03354-SAL       Date Filed 04/15/20      Entry Number 53        Page 3 of 27




land and water.” Id. Thereafter, South Carolina passed the Mining Act, S.C. Code Ann. §§ 48-20-

10 to -310.

       The Mining Act has two stated purposes: to provide that (1) “the usefulness, productivity,

and scenic values of all lands and waters involved in mining within the State receive the greatest

practical degree of protection and restoration;” and (2) “no mining may be carried on in the State

unless plans for the mining include reasonable provisions for the protection of the surrounding

environment and for reclamation of the area of land affected by mining.” S.C. Code Ann. § 48-20-

20. The Mining Act grants DHEC the authority to issue mining permits, S.C. Code Ann, § 48-20-

30, and provides that DHEC has ultimate authority over all mining, and the regulation and control

of mining activity. Id. Under the Mining Act, no operator may engage in mining unless DHEC has

issued a permit for the proposed mine. Id. § 48-20-60. Permits may only be issued or modified as

set forth in the Mining Act and regulations promulgated thereunder. Id.; see also S.C. Code Ann.

§ 48-20-70; S.C. Code Ann. Regs. 89-10 to -350.

       The Mining Act also allows for localities to pass and enforce zoning laws, provided they

are consistent with the Mining Act:

       No provision of this chapter supersedes, affects, or prevents the enforcement of a
       zoning regulation or ordinance within the jurisdiction of an incorporated
       municipality or county or by an agency or department of this State, except when a
       provision of the regulation or ordinance is in direct conflict with this chapter.

S.C. Code Ann. § 48-20-250. The General Assembly thus, in enacting the foregoing language,

expressly saved non-conflicting zoning laws from preemption.

II.    Horry County’s Ordinances Regulating Mining

       A.      The Horry County Mine Zoning Ordinance

       The South Carolina Local Government Comprehensive Planning Enabling Act of 1994,

S.C. Code Ann. §§ 6-29-310 to -1640 (“Planning Enabling Act”) “authorizes local governments



                                                3
      4:17-cv-03354-SAL         Date Filed 04/15/20       Entry Number 53        Page 4 of 27




in South Carolina to adopt zoning ordinances to regulate land use within their jurisdictions.” Cty.

of Charleston v. S.C. Dep't of Transportation, 803 S.E.2d 316, 317 (Ct. App. 2017). In accordance

with the authority conferred by the Planning Enabling Act, Horry County enacted its zoning

ordinance. See Horry County Code of Ordinance, app’x B, art. I.

       On February 7, 2006, prior to RBTC’s purchase of the Property, Horry County Council

created the Horry County Mine Zoning Ordinance by passing Horry County Ordinance 141-05,

setting forth requirements for the conditional use of land as a mine. See Horry County Code of

Ordinance, app’x B, art. V, § 532. The Horry County Mine Zoning Ordinance provided as follows:

            Unless exempt, a certificate of zoning compliance[2] must be obtained by the
    property owner or operator of any mining operation prior to removal of excavated
    materials to be hauled off-site. If all excavated material is kept on-site, no review or
    approval is required. The following levels of review and approval are hereby
    established for mining operations where the excavated material is hauled off-site.

                                      *       *       *

    4. All other mining activity shall be allowed only as a conditional use in the AG1,
       AG2, FA and CFA zoning districts subject to the following conditions:
        a) A pre-construction meeting with county engineering must be held to assess
            road conditions and develop a maintenance plan, regarding grading and
            watering, that addresses impacts of the mining operation to include dust in
            populated areas and road conditions.
        b) Mine operator must maintain paved roads accessing site for two hundred
            (200) feet of site access in the direction of travel and control dust in populated
            areas.
        c) Mining operations must be screened and buffered by a six (6) foot high
            opaque screen of natural vegetation within a one hundred (100) foot buffer
            area or a six (6) foot high berm within a fifty (50) foot buffer area. Berms
            must be graded, shaped and grassed. Provided, however, that no screen is
            required along any property boundary where the mining operations are
            setback five hundred (500) feet, or more from the property line. These
            screening and buffering provisions shall supercede the requirements of the
            landscape, buffer and tree preservation standards.
        d) Mine operator will submit a traffic routing plan to county engineering. Traffic
            plan should minimize impacts to surrounding residences to the greatest
            reasonably extent possible. Reasonableness analysis should include but is not
2
 Certificates of zoning compliance are issued by the Zoning Administrator. Horry County Code of
Ordinance, app’x B, art. XIII, § 1303.


                                                  4
     4:17-cv-03354-SAL          Date Filed 04/15/20     Entry Number 53       Page 5 of 27




            limited to physical limitations and financial costs. Plan may be modified if
            conditions warrant.
         e) Operational hours are 6:00 a.m. until 9:00 p.m. unless otherwise authorized
            by County Council. Hours may be extended for public projects of limited
            duration upon notice to the zoning administrator.
         f) Mining operations will be conducted in accordance with Horry County and
            DHEC regulations. Mine operator will obtain a county stormwater permit.
         g) Mining operations must be conducted in accordance with all county, state,
            and federal regulations.

Horry County Code of Ordinance, app’x B, art. V, § 532.

       B.      The Horry County Mine Permit Ordinance

       On the same day the Horry County Mine Zoning Ordinance became law within “The

Zoning Ordinance of Horry County, South Carolina,” see id., app’x B, art. II, Horry County also

created a separate Horry County Mine Permit Ordinance, codified under “Offenses and

Miscellaneous Provisions.” See Horry County Code of Ordinance, ch. 13, art. VI. Again, this

requirement was not included within the zoning ordinance regulatory scheme set out by Horry

County. The Horry County Mine Permit Ordinance requires that all mining operations allowed as

conditional uses pursuant to the zoning ordinance shall also “be required to obtain a mining permit

pursuant to the provisions of this article.” Id. § 60. The Horry County Mine Permit Ordinance sets

forth application procedures:

              To initiate a request for a mining permit, the following information shall be
       submitted to the county engineering department along with an administrative fee of
       two hundred fifty dollars ($250).
              (1) Permit requests shall identify the property owner(s), parcel
                  identification numbers of parcels for which the permit is sought,
                  operator's name, address and telephone number.
              (2) Applicant shall identify the nature of the material to be excavated, the
                  duration of the DHEC approval sought and the acreage of staging and
                  excavation areas.
              (3) Upon request, applicant also may be required to furnish copies of all
                  documents provided to DHEC, including, but not limited to, the
                  reclamation plan for the site.
              (4) A copy of the proposed road maintenance and traffic routing plans shall
                  be provided.



                                                5
       4:17-cv-03354-SAL        Date Filed 04/15/20       Entry Number 53        Page 6 of 27




               (5) Applicant shall specify days and times and propose ways of mitigating
                   any negative impacts on surrounding property owners.
               (6) A mining permit application affecting the same parcel or parcels of
                   property or part thereof cannot be initiated more than once every twelve
                   (12) months.

Id. § 61. All requests for mining permits are placed on the Horry County Council agenda for a

public hearing. Id. § 62. In determining whether to issue a mine permit, the Horry County Mine

Permit Ordinance states that Horry County Council is to consider (1) “the adequacy of the

transportation network,” and (2) “compatibility with the surrounding community.” Id. § 63.

III.    Rezoning the Property to Allow Mining

        When RBTC purchased the Property, mining was disallowed under the applicable Horry

County zoning designation of “High Bulk Retail.” On February 21, 2017, however, Horry County

both rezoned the Property to “Commercial Agriculture” and made mining a conditional use on

property so zoned. See Horry County Ordinances 06-17 and 13-17. The “Rezoning Review Sheet”

associated with the Property, dated December 15, 2016, notes that the proposed use for the

Property was mining. ECF No. 41-4 at 2. Twenty-six property owners were notified of the potential

rezoning, but no public comment was received. A representative for Plaintiffs was present during

the rezoning review to answer any questions. The narrative section states as follows:

        The applicant is requesting to rezone . . . in order to establish a mining operation .
        . . . To the South of the site, along Highway 905, is a convenience store in the
        Neighborhood Retail Services district and residential in the Limited
        Forest/Agricultural districts. Directly east of the site, in the Neighborhood
        Commercial district, are several commercial buildings currently vacant. Northeast
        of the site are several residential SF10 districts. This [rezoning] will also require a
        text amendment allowing mining in the [Commercial Agriculture] District. The
        Envision 2025 Plan denotes this area as a Rural Area, intended to support
        compatible residential and commercial development at current zoning and to
        promote the rural lifestyle found throughout these areas.




                                                  6
      4:17-cv-03354-SAL         Date Filed 04/15/20    Entry Number 53        Page 7 of 27




ECF No 41-4 (emphasis in original). Horry County Council approved the rezoning request and

deemed mining a conditional use on the rezoned property. Horry County Ordinances 06-17 and

13-17.

IV.      Denial of the Horry County Mine Permit

         Following the rezoning of the Property, and after a thorough review of RBR’s proposed

mining operation, DHEC issued a mine operating permit on August 16, 2017. The DHEC permit

grants RBR “the right to conduct active mining operations” within the Property, see ECF No 41-5

at 6, subject to conditions in the permit, including RBR obtaining all other necessary “State and

Federal permits.” Id. at 4, 8-12.

         On April 3, 2017, while its mine permit application with DHEC was pending, and having

satisfied the requirements of the Horry County Mine Zoning Ordinance, RBR filed an application

with Horry County for a mining permit pursuant to the Horry County Mine Permit Ordinance. The

Horry County Mine Permit Ordinance calls for public notice and hearing, after which the request

for a mining permit is approved or denied by resolution. Id. § 62. The decision to approve or deny

a request is purportedly based on (1) the adequacy of the transportation network, and (2)

compatibility with the surrounding community. Id. § 63. Horry County Council voted to deny

RBR’s mining permit application first on October 17, 2017, and again on March 20, 2018.

V.       Post-Litigation Amendments to the Horry County Mine Permit Ordinance and the
         Horry County Mine Zoning Ordinance

         On June 5, 2018, following its second denial of Plaintiffs’ permit application, Horry

County Council passed Horry County Ordinance 38-18, amending both ordinances at issue in this

case. The ordinances now require compliance with the Horry County Mine Permit Ordinance

before a landowner may qualify for mining as a conditional use under the Horry County Mine

Zoning Ordinance. As stated above, at the time Plaintiffs were allegedly aggrieved, the Horry



                                                7
      4:17-cv-03354-SAL           Date Filed 04/15/20        Entry Number 53          Page 8 of 27




County Mine Zoning Ordinance stated in relevant part that “[a]ll other mining activity shall be

allowed only as a conditional use in the AG1, AG2, FA and CFA zoning districts subject to the

following conditions . . . .” Horry County Code of Ordinance, app’x B, art V, § 532(4). Obtaining

a mining permit from Horry County Council was not one of the conditions listed. See Horry County

Ordinance 38-18. The amendment on June 5, 2018, however, added Subparagraph 532(4)(h) to the

Horry County Mine Zoning Ordinance. Now, the Horry County Mine Zoning Ordinance states, as

a condition placed on conditional use, that “[m]ines are required to obtain a Mining Permit from

Horry County Council.” Id.

        This cross-reference is relevant to the Court’s determination where (1) the Mining Act only

saves “zoning ordinances and regulations” from preemption, S.C. Code Ann. § 48-20-250

(emphasis added), and (2) all conditions and restrictions placed on conditional uses of property

must be set forth “in the text of the zoning ordinance.” S.C. Code Ann. § 6-29-720(C)(6).

        After a thorough review of the record, the Court finds that DHEC possesses exclusive

authority over mine permitting, and the Mining Act preempts the Horry County Mine Permit

Ordinance, both before and after the ordinance was amended.3 The Horry County Mine Permit

Ordinance (1) conflicts with DHEC’s exclusive authority in this area, and (2) purports to give


3
  The parties disagree regarding the propriety of a declaratory judgment regarding the ordinances as they
existed when RBR’s mine permit applications were denied, where both ordinances have since been
amended. Specifically, Defendants assert that the Court may only render a declaration with respect to the
ordinances as they exist at the time it issues this Order. ECF No. 42 at 6. While the United States
Supreme Court acknowledges that the “repeal, expiration, or significant amendment to challenged
legislation” renders a request for injunctive relief moot, see Fed'n of Advert. Indus. Representatives, Inc.
v. City of Chicago, 326 F.3d 924, 930 (7th Cir. 2003) (citations omitted), the same does not apply to a
request for declaratory judgment, when such relief is a predicate to a claim for damages suffered, and not
merely sought for prospective relief. See id. at 929 (“We recognize that a defendant's change in conduct
cannot render a case moot so long as the plaintiff makes a claim for damages.”); see also Grimm v.
Gloucester Cty. Sch. Bd., No. 4:15-CV-54, 2017 WL 9882602, at *3 (E.D. Va. Dec. 12, 2017) (“[T]he
Court finds that because Plaintiff’s claim for damages rests upon a determination of the constitutionality
of the complained-of action, his claim for retrospective declaratory relief is not moot.”) (citing Powell v.
McCormack, 395 U.S. 486 (1969)).



                                                     8
     4:17-cv-03354-SAL         Date Filed 04/15/20      Entry Number 53       Page 9 of 27




Horry County Council the right to issue permits separate and apart from its authority to pass non-

conflicting zoning ordinances regulating conditional land use. The purpose and effect of the Horry

County Mine Permit Ordinance is an impermissible veto power over DHEC decisions wielded by

Horry County Council. The Court likewise finds that the Horry County Mine Zoning Ordinance is

preempted to the extent that, after its amendment, it incorporates the Horry County Mine Permit

Ordinance’s requirements.

                            SUMMARY JUDGMENT STANDARD

       Rule 56 of the Federal Rules of Civil Procedure provides that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact and

that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is

“material” if proof of its existence or non-existence would affect disposition of the case under

applicable law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An issue of material

fact is “genuine” if the evidence offered is such that a reasonable jury might return a verdict for

the non-movant. Id. at 257. When determining whether a genuine issue has been raised, the court

must construe all inferences and ambiguities against the movant and in favor of the non-moving

party. United States v. Diebold, Inc., 369 U.S. 654, 655 (1962).

       The party seeking summary judgment shoulders the initial burden of demonstrating to the

court that there is no genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Once the movant has made this threshold demonstration, the non-moving party, to survive

the motion for summary judgment, may not rest on the allegations averred in his pleadings. Id. at

324. Rather, the non-moving party must demonstrate specific, material facts exist that give rise to

a genuine issue. Id. Under this standard, the existence of a mere scintilla of evidence in support

of the non-movant’s position is insufficient to withstand the summary judgment motion.




                                                9
     4:17-cv-03354-SAL         Date Filed 04/15/20       Entry Number 53        Page 10 of 27




Anderson, 477 U.S. at 252. Likewise, conclusory allegations or denials, without more, are

insufficient to preclude granting the summary judgment motion. Ross v. Commc’ns Satellite

Corp., 759 F.2d 355, 365 (4th Cir. 1985), overruled on other grounds, 490 U.S. 228 (1989). “Only

disputes over facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment. Factual disputes that are irrelevant or unnecessary will

not be counted.” Anderson, 477 U.S. at 248. The issue of preemption is a question of law for the

Court to decide. See Weston v. Kim's Dollar Store, 684 S.E.2d 769, 777 (S.C. Ct. App. 2009),

aff’d, 731 S.E.2d 864 (S.C. 2012).

                                          DISCUSSION

       The powers of local governments in South Carolina are to be liberally construed. Aakjer v.

City of Myrtle Beach, 694 S.E.2d 213, 215 (S.C. 2010) (citing S.C. Const. art. VIII, § 17). A local

ordinance is presumed to be constitutional, and the party challenging an ordinance bears the burden

of proving its invalidity. Id. (citing S. Bell Tel. & Tel. Co. v. City of Spartanburg, 331 S.E.2d 333,

334 (S.C. 1985)). While “[l]ocal governments have wide latitude to enact ordinances regulating

what people can do with their property,” they must, however, “draft their ordinances so that people

can have a clear understanding as to what is permitted and what is not.” Keane/Sherratt P’ship by

Keane v. Hodge, 357 S.E.2d 193, 196 (S.C. Ct. App. 1987). Otherwise, a court “must construe

such ordinances to allow people to use their property so as to realize its highest utility.” Id. In

determining whether an ordinance is valid, a court asks (1) whether the local government had the

power to enact the ordinance, and if so (2) whether the ordinance is consistent with the constitution

and general law of South Carolina. Beachfront Entm't, Inc. v. Town of Sullivan's Island, 666 S.E.2d

912, 913 (2008) (citing Diamonds v. Greenville County, 325 S.C. 154, 480 S.E.2d 718 (1997)).




                                                 10
     4:17-cv-03354-SAL         Date Filed 04/15/20      Entry Number 53        Page 11 of 27




       Plaintiffs do not argue that Horry County lacked the power to enact the Horry County Mine

Permit Ordinance or the Horry County Mine Zoning Ordinance; rather, they contend that (1) both

ordinances are preempted by the Mining Act, and (2) the Horry County Mine Permit Ordinance is

invalid because it is inconsistent with the Planning Enabling Act.

I.     The Horry County Mine Permit Ordinance is Expressly Preempted, Because it
       Seeks to Exercise Authority that the Legislature Delegated to DHEC. Further, the
       Horry County Mine Permit Ordinance is not Saved by S.C. Code Ann. § 48-20-250
       Where it is Not a Zoning Ordinance and is Otherwise in Direct Conflict with the
       Mining Act.

       The Court finds that the Mining Act expressly preempts the Horry County Mine Permit

Ordinance both before and after its amendment on June 5, 2018. First, the Horry County Mine

Permit Ordinance facially seeks to delegate to Horry County Council authority that the General

Assembly expressly delegated exclusively to DHEC. Second, while the Mining Act contains a

savings clause that preserves localities’ power to enforce non-conflicting zoning ordinances, the

Horry County Mine Permit Ordinance cannot reasonably be read to constitute a zoning ordinance,

and even if it could, it would still be in direct conflict with the Mining Act for the same reason it

is expressly preempted.

       A.      Because the Mining Act Vests DHEC with Exclusive Authority to Issue
               Mining Permits, the Horry County Mine Permit Ordinance is Expressly
               Preempted.

       Local governments are expressly preempted from issuing mine permits where the Mining

Act exclusively vests DHEC with that authority.

       “Express preemption occurs when the General Assembly declares in express terms its

intention to preclude local action in a given area.” Sandlands v. C & D, LLC v. County of Horry,

716 S.E.2d 280, 286 (S.C. 2011) (quoting S.C. State Ports Auth. v. Jasper County, 629 S.E.2d 624,

628 (S.C. 2006)). The Interstate Mining Compact provides in part that “[t]he states are in a position




                                                 11
     4:17-cv-03354-SAL        Date Filed 04/15/20      Entry Number 53        Page 12 of 27




and have the responsibility to assure that mining shall be conducted in accordance with sound

conservation principles, and with due regard for local conditions.” S.C. Code Ann. §48-21-10

(emphasis added). Consistent with this recognition, the Mining Act declares DHEC “responsible

for administering the provisions of this chapter. This includes the process and issuance of mining

permits . . . .” S.C. Code Ann. § 48-20-30 (emphasis added). The legislature further granted DHEC

“ultimate authority . . . over all mining . . . and the provisions of this chapter regulating and

controlling such activity,” subject only to the appeal provisions of the Mining Act. Id. § 48-20-30.

       Defendants urge the Court to uphold the ordinance under the reasoning in Sandlands, but

the case strongly suggests that the Supreme Court of South Carolina would find the Horry County

Mine Permit Ordinance expressly preempted. In Sandlands, the South Carolina Supreme Court

held that the Solid Waste Policy and Management Act, S.C. Code Ann. §§ 44-96-10 to -235, did

not preempt a local ordinance. Sandlands, 716 S.E.2d at 291. The state statute at issue, among

other things, granted DHEC the authority to issue permits to construct solid waste management

facilities. Id. at 286 (citing S.C. Code Ann. § 44-96-290(E) (“No permit to construct a new solid

waste management facility . . . may be issued until a demonstration of need is approved by the

department.”)). The challenged county ordinance established such a facility, which was permitted

by DHEC, and required that all solid waste be deposited at the county’s facility, or a facility

designated by the county. Id. at 284. In holding that the county permissibly regulated the flow of

solid waste within the county, the South Carolina Supreme Court stated that the county would have

been expressly prohibited from issuing permits. Id. at 286. The court found there was “no doubt

the express language” of S.C. Code Ann. § 44-96-290(E) “provides for DHEC’s exclusive

authority in the area of permitting.” Sandlands, 716 S.E.2d at 286 (emphasis in original).




                                                12
     4:17-cv-03354-SAL        Date Filed 04/15/20      Entry Number 53        Page 13 of 27




       The Mining Act contains language substantially similar to the state statute discussed in

Sandlands. Specifically, S.C. Code Ann. § 48-20-60 provides that “[n]o operating permit may be

issued except in accordance with the procedures set forth in Section 48-20-70. No operating permit

may be modified except in accordance with the procedures set forth in Section 48-20-80 or 48-20-

150.” The statement in Sandlands regarding the effect of S.C. Code Ann. § 44-96-280(E) and the

intent of the legislature embodied by that statute leads the Court to conclude that the Mining Act

expressly preempts the Horry County Mine Permit Ordinance.

       The court in Sandlands distinguished the permissible activity of regulating flow from the

impermissible activity of permitting, and unlike the defendant in Sandlands, Defendants’

challenged activity here is permitting. The Court therefore finds the Horry County Mine Permit

Ordinance expressly preempted by the Mining Act.

       B.      Horry County has Exercised its Authority to Regulate Land use Within the
               Bounds of State Law, but the Horry County Mine Permit Ordinance Exceeds
               the Mining Act’s Savings Clause.

       S.C. Code Ann. § 48-20-250 carves out an exception to the preemptive effect of the Mining

Act for (1) zoning ordinances that are (2) not in direct conflict with the Mining Act. Id. The Court

finds that Horry County properly exercised the authority reserved to it when it adopted the Horry

County Mine Zoning Ordinance within Horry County’s authority delegated by the Planning

Enabling Act. The Horry County Mine Permit Ordinance, however, exceeds the scope of the

Mining Act’s savings clause. The General Assembly could not have intended to delegate to

localities the authority to invalidate the purpose and effect of a state issued permit simply where

the county calls its law a zoning ordinance.

       Local governments have made similar attempts to frame ordinances to fall within a state

statute’s savings clause and failed. In EQT Prod. Co. v. Wender, 870 F.3d 322 (4th Cir. 2017), the




                                                13
     4:17-cv-03354-SAL          Date Filed 04/15/20       Entry Number 53         Page 14 of 27




Fourth Circuit held that a county ordinance purporting to regulate wastewater disposal was

preempted by the state’s complex regulatory scheme governing wastewater injection wells. Id. at

332. In Wender, a county in West Virginia enacted an ordinance banning the permanent disposal

of wastewater. Id. The plaintiff, an operator of natural gas extraction wells, held a permit from a

state agency to engage in precisely the activity that the county ordinance prohibited. Id. The

statutory scheme under which the plaintiff’s permit was issued contained the following savings

clause: “[N]othing herein contained shall abridge or alter rights of action or remedies . . . nor shall

any provisions . . . be construed as estopping . . . municipalities . . . in the exercise of their rights

to suppress nuisances or to abate any pollution.” Id. at 333 (quoting W. Va. Code § 22-11-27). The

county attempted to justify its ordinance as a permissible suppression of nuisances and pollution,

which it had a preexisting right to regulate. Id. The Fourth Circuit rejected the county’s broad

reading of the savings clause and reasoned that , “absent express language clearly vesting in

localities what may be termed the veto power against the issuance of particular licenses,” it would

not infer a right to “nullify” state permits from a “general grant of authority to a locality, and not

even from a grant of power covering licensing itself.” Id. at 334 (quoting Brackman’s Inc. v. City

of Huntington, 27 S.E.2d 71, 78 (W.Va. 1943)) (internal quotations and alterations omitted). The

court gave the savings clause “its more logical reading–not as a self-defeating instrument for

nullification of state permits,” but as a clarification that “possession of a state permit will not

preclude all local regulation touching on the licensed activity.” Id. at 334-35 (citations omitted).

        South Carolina courts, like those in West Virginia, do not allow localities to exercise a

“veto power” over determinations made by state agencies pursuant to statutorily delegated duties.

See Southeast Resource Recovery, Inc. v. S.C. Dep't of Health & Envtl. Control, 595 S.E.2d 468,

471 (2004) (holding that county had “no veto authority over decisions made by DHEC.”). The




                                                   14
        4:17-cv-03354-SAL           Date Filed 04/15/20        Entry Number 53          Page 15 of 27




General Assembly therefore could not have intended, by enacting S.C. Code Ann. § 48-20-250, to

authorize localities to implement independent permitting schemes, capable of nullifying the

“right[s]” granted by state permits, see ECF No. 41-5 at 5 (“[T]his permit grants the operator the

right to conduct active mining operations within the specified affected land . . . .”), justified only

by such schemes’ conclusory characterization as a zoning ordinance. See EQT Prod. Co. v.

Wender, 191 F. Supp. 3d 583, 602 (noting that the savings clause at issue could not be read to

allow a county to “unilaterally prohibit conduct that federal and state law both expressly permit.”).

          The General Assembly set out the manner in which localities could regulate land use.

Specifically, the legislature delegated the power to enact zoning ordinances, see S.C. Code Ann. §

6-29-720, as distinct from ordinances enacted pursuant to local governments’ broad police power.

See S.C. Code Ann. § 4-9-25.4 Horry County understood its zoning power and, in fact, enacted

zoning ordinances to regulate which land could be used for mining. The legislature did not intend

to reserve for local county councils a veto power over permits authorized by DHEC. Here, Horry

County Council sought to issue mine permits and to enable itself to deny landowners the ability to

engage in activity that they otherwise had a right to engage in under state law and the provisions

of the Horry County zoning ordinance.

          The Court notes that Horry County properly exercised its authority to regulate mining

through its zoning ordinance. To qualify for conditional use of land as a mine, a landowner must

adhere to numerous requirements set forth in the Horry County Mine Zoning Ordinance. These


4
    This Section, titled “Powers of counties,” provides in part as follows:

          All counties of the State, in addition to the powers conferred to their specific form of
          government, have authority to enact regulations, resolutions, and ordinances, not
          inconsistent with the Constitution and general law of this State, including the exercise of
          these powers in relation to health and order in counties or respecting any subject as appears
          to them necessary and proper for the security, general welfare, and convenience of counties
          or for preserving health, peace, order, and good government in them.


                                                       15
      4:17-cv-03354-SAL       Date Filed 04/15/20      Entry Number 53        Page 16 of 27




requirements appear to be designed to ensure that mines create no more impact to the surrounding

community than reasonably necessary. See Horry County Code of Ordinance, app’x B, art. V, §

532(4)(a)-(b) (road maintenance and dust control); § 532(4)(c) (requiring natural vegetation

screens and buffers along property lines); § 532(4)(d) (requiring submission and approval of traffic

routing plan that details impacts to surrounding residences to the greatest extent reasonably

possible); § 532(4)(e) (limiting hours of operation). These regulations appear to the Court to be

precisely the kind that the General Assembly intended to save from preemption through the

language in S.C. Code Ann. § 48-20-250.

       Plaintiffs submit, and Defendants do not contest, that the proposed mine on the Property

satisfied the conditional use preconditions set forth in the Horry County Mine Zoning Ordinance.

Plaintiff submitted traffic and stormwater plans to the appropriate departments in Horry County,

and those departments concluded that Plaintiffs’ plans were satisfactory. ECF No. 40-1 at 17.

Horry County’s Infrastructure and Regulation Committee recommended that a Horry County mine

permit be issued in accordance with the terms and conditions established for the mine by DHEC.

Id.

       In contrast to the detailed requirements set forth in the Horry County Mine Zoning

Ordinance, the Horry County Mine Permit Ordinance states that Horry County Council shall

“consider the adequacy of the transportation network and the compatibility with the surrounding

community in determining whether the request [for a mine permit] should be approved or

disapproved.” Id., ch. 13, art. VI, § 63. These considerations are wholly accounted for by the

conditions already enumerated in the Horry County Mine Zoning Ordinance, and in fact the county

properly considered the compatibility of mining with the surrounding community when the land

was rezoned under the procedure set forth in the county’s zoning ordinance. ECF No. 41-4. Simply




                                                16
     4:17-cv-03354-SAL         Date Filed 04/15/20       Entry Number 53        Page 17 of 27




arguing that the Horry County Mine Permit Ordinance is a permissible non-conflicting zoning

ordinance because the criteria to be considered echo permissible purposes of zoning ordinances

does nothing to cure its defects. Whereas the Horry County Mine Zoning Ordinance is a zoning

ordinance that defines where and how a landowner may engage in mining as a conditional use, the

Horry County Mine Permit Ordinance directly regulates only the activity of mining under

Defendants’ police power.

       The Wisconsin case of Zwiefelhofer v. Town of Cooks Valley, 809 N.W.2d 362 (Wis. 2012)

emphasized the distinction between police power and zoning authority and held that a mine permit

ordinance very similar to Defendants’ was not a zoning ordinance. “Although zoning ordinances

are enacted under a municipality's police power, all ordinances enacted under the police power are

not zoning ordinances.” Id. at 365. The plaintiffs in Zwiefelhofer sought a declaration that a town’s

nonmetallic mining ordinance was invalid, where the ordinance did not have the county board’s

approval as required by statute. Id. at 369. The ordinance at issue purported to regulate, among

other things, the location of nonmetallic mines to further appropriate use and conservation of land.

Id. at 367. In furtherance of these stated goals, the ordinance required a permit for the operation of

a nonmetallic mine. Id. In deciding whether to issue a permit, the town’s planning commission

reviewed applications, and distributed the same to adjoining landowners. The planning

commission then made a recommendation to the town board, who considered the recommendation

at a public hearing. Id. Conditions could be imposed on a permit, including those for hours of

operation and traffic volume near the proposed mine. Id. The Supreme Court of Wisconsin, in a

thoroughly reasoned analysis, held that the nonmetallic mining ordinance was an exercise of the

town’s police power, not its zoning power. Id. at 379. In support of its conclusion, the court found

that (1) unlike traditional zoning ordinances, the ordinance did not apply to particular districts but




                                                 17
     4:17-cv-03354-SAL            Date Filed 04/15/20         Entry Number 53          Page 18 of 27




applied universally to all land; (2) the ordinance did not permit or prohibit anything as of right, but

merely created the potentiality of permitting or conditional permitting; (3) the ordinance did not

directly control the location of mines, rather, it licensed mining based on the nature of the activity;5

(4) unlike traditional zoning ordinances that “endeavor to address and organize comprehensively[6]

all potential land uses” to separate “incompatible uses,” the ordinance applied only to mining; (5)

the ordinance operated exclusively on a case-by-case basis; and (6) the ordinance “grandfathered”

preexisting mines. Id. at 374-77. Considering the foregoing, the Court concluded that although the

ordinance’s “purpose overlaps with the purposes of zoning,” it was an exercise of police power,

not zoning power.

        All but the last factor considered by the court in Zwiefelhofer apply with equal force to the

Horry County Mine Permit Ordinanceand lead the Court to conclude that the Horry County Mine

Permit Ordinance is an exercise of general police power pursuant to S.C. Code Ann. § 4-9-25, not

the zoning power delegated by the Planning Enabling Act. The same is not true of the Horry

County Mine Zoning Ordinance, which independently and properly regulates land use within the

structure of the Planning Enabling Act. Only the former ordinance, therefore, is subject to the

savings clause in S.C. Code Ann. § 48-20-250.

        C.       The Horry County Code Demonstrates that the Horry County Mine Permit
                 Ordinance is not a Zoning Ordinance.



5
  “While zoning regulates use based on location, licensing regulates the type of activity conducted
wherever it might be located.” Zwiefelhofer, 908 N.W.2d at 374 n.40 (quoting 1 E.C. Yokley, Zoning Law
and Practice § 2-1 (4th ed. 1978).
6
  The Zwiefelhofer court placed emphasis on use of the word “comprehensive” as used in the Wisconsin
zoning statute. See Wis. Stat. § 62.23(7)(c) (“[Zoning] regulations shall be made in accordance with a
comprehensive plan . . . .”) (emphasis added). The South Carolina zoning statutes are in accord: “[A]
municipality or county may adopt a zoning ordinance to help implement the comprehensive plan.” S.C.
Code Ann. § 6-29-720(A) (emphasis added). “The word ‘comprehensive’ as used in the zoning statute
and the literature does not ordinarily refer to an ordinance that thoroughly . . . regulates a single activity.
The phrase ordinarily refers to an ordinance that addresses what classes of activities might be pursued in
geographical areas.” Zwiefelhofer, 809 N.W.2d at 375.


                                                      18
     4:17-cv-03354-SAL        Date Filed 04/15/20      Entry Number 53        Page 19 of 27




       Defendants argue that the Horry County Mine Permit Ordinance can qualify under S.C.

Code Ann. § 48-20-250 as a zoning ordinance because, although the permit requirement is not

literally in the county’s zoning ordinance, the criteria considered by Horry County Council in

granting or denying a permit application, i.e., the “adequacy of the transportation network” and

“compatibility with the surrounding community,” Horry County Code of Ordinance, ch. 13, art.

VI, § 63, amount to proper zoning considerations. See S.C. Code Ann. § 6-29-710 (enumerating

permissible purposes for zoning ordinances). This interpretation is unpersuasive, where

Defendants seek to characterize the Horry County Mine Permit Ordinance a zoning ordinance for

the purpose of preemption alone. Virtually all other characteristics of the Horry County Mine

Permit Ordinance constitute convincing evidence that it cannot meet the preemption exception of

S.C. Code Ann. § 48-20-250. The county appears not to have intended the Horry County Mine

Permit Ordinance to be a zoning ordinance.

       Defendants’ counsel asserts that the Horry County Mine Permit Ordinance allows the

Horry County Council to have the final word on whether or not a landowner may operate a mine

as a conditional use and states that the ordinance is appropriate where mining carries with it

substantial impact to the surrounding community. This argument fails where Horry County’s own

zoning ordinance places this determination with the Zoning Administrator by requiring certificates

of zoning compliance. Horry County Code of Ordinance, app’x B, art. XIII, § 1304, provides that

“[c]onditional uses . . . are declared to possess characteristics which require certain controls in

order to insure compatibility with other uses in the district within which they are proposed for

location.” In light of this declaration, conditional uses in Horry County “shall be permitted” when

the Zoning Administrator, not Horry County Council, certifies that a proposed conditional use

“conform[s] to all regulations set forth” in the Horry County zoning ordinance. Id. §§ 1303(A),




                                                19
     4:17-cv-03354-SAL         Date Filed 04/15/20       Entry Number 53         Page 20 of 27




1304(A). In addition, Horry County Code of Ordinance, app’x B, art. IV, § 402 vests the Zoning

Administrator, not the Council, with the responsibility of issuing all “permits” required by the

Horry County zoning ordinance. Horry County Council’s issuance of a permit is therefore

indicative that such permit is not required by the zoning ordinance.

       D.      The Location of the Horry County Mine Permit Ordinance within the Horry
               County Code of Ordinance Tends to Prove that it is Not a Zoning Ordinance.

       The Horry County Mine Permit Ordinance, prior to its amendment, was not even

referenced in the “Zoning Ordinance of Horry County, South Carolina” as the county itself defines

that term. See Horry County Code of Ordinance, app’x B, art. II; see also Town of Hilton Head

Island v. Fine Liquors, Ltd., 397 S.E.2d 662, 663 (S.C. 1990) (finding that an ordinance was

“clearly a land use ordinance” where it was actually located in the locality’s self-designated “Land

Management Ordinance”). The Horry County Mine Permit Ordinance and the Horry County Mine

Zoning Ordinance both became law on the same day; the fact that one is found within the zoning

ordinance and one is not is probative on the question of which intended to be a zoning ordinance.

       Defendants argue that the entirety of the Horry County Code should be read together and

that the organization of the code is essentially irrelevant. In support of this proposition, Defendants

cite Horry County Code of Ordinance, ch. 1, § 3, which states that “[t]he catchlines of the several

sections . . . are intended as mere catchwords to indicate the contents of the section and shall not

be deemed or taken to be titles of such sections . . . .” The Court rejects this argument, where this

provision specifically references “sections,” and not “articles,” “chapters,” or “appendices,” and

the county otherwise explicitly deemed Appendix B to be known as “The Zoning Ordinance of

Horry County, South Carolina.” Id. app’x B, art. II. Further, accepting Defendants’ position would

render the General Assembly’s intent–that conditions placed on conditional uses must appear in

“the text of the zoning ordinance”–a nullity. See S.C. Code Ann. § 6-29-720(C)(6).



                                                  20
     4:17-cv-03354-SAL         Date Filed 04/15/20       Entry Number 53        Page 21 of 27




       The Horry County Mine Permit Ordinance, prior to the June 5, 2018 amendments, see

Horry County Ordinance 38-18, existed only in Chapter 13, entitled “Offenses and Miscellaneous

Provisions.” See Horry County Code of Ordinance, ch. 13, art. VI, §§ 60-66. It cannot properly be

considered a zoning ordinance simply because it may further similar purposes to those furthered

by zoning ordinances.

       E.      The Appeal Provisions of the Horry County Mine Permit Ordinance Indicate
               that it is Not a Zoning Ordinance.

       The applicable appeals procedure for the Horry County Mine Permit Ordinance also

indicates that Defendants did not intend for the Horry County Mine Permit Ordinance to be

considered a zoning ordinance. Under the Horry County Mine Permit Ordinance, appeals of

adverse permitting decisions must be taken, if at all, to the circuit court within thirty (30) days of

Horry County Council’s decision to grant or deny a permit application. Horry County Code of

Ordinance ch. 13, art. VI, § 65. If the Horry County Mine Permit Ordinance were a zoning

ordinance, the Zoning Administrator would make conditional use determinations in the first

instance, id. app’x B, art. XIII, §§ 1303, 1304, and appeals would be required to be taken to the

Board of Zoning Appeals established by Horry County, see id. app’x B, art. XIV, § 1400, 1404,

for the purpose of “enforc[ing] the zoning ordinance.” S.C. Code Ann. § 6-29-780; see also Horry

County Code of Ordinance, app’x B, art. XIII, § 1309 (setting forth “the intention of this ordinance

that all questions arising in connection with the enforcement of this ordinance shall be presented

first to the Zoning Administrator and that such questions shall be presented to the Board of Zoning

Appeals only on appeal from the decision of the Zoning Administrator . . . .”).

       F.      If the Horry County Mine Permit Ordinance were a Zoning Ordinance, it
               Would be Subject to the Planning Enabling Act.




                                                 21
     4:17-cv-03354-SAL        Date Filed 04/15/20      Entry Number 53        Page 22 of 27




       Finally, the record contains additional evidence that the Horry County Mine Permit

Ordinance is not a zoning ordinance. ECF Nos. 44-1, 44-2. On November 2, 2017, after Horry

County Council denied RBR’s mine permit application for the first time, Plaintiff’s counsel

requested a reconsideration of the resolution, or in the alternative, that the county agree to

participate in pre-litigation mediation pursuant to the Planning Enabling Act. See S.C. Code Ann.

§ 6-29-825; ECF No. 44-1. Arrigo Carotti, County Attorney for Horry County, represented to

Plaintiffs’ counsel “the County’s position” that the Planning Enabling Act did not apply to the

Horry County Mine Permit Ordinance. See ECF No. 44-2. Such a position is irreconcilable with

the Horry County Mine Permit Ordinance being a zoning ordinance.

       G.      Amending the Horry County Mine Zoning Ordinance to Cross-Reference the
               Horry County Mine Permit Ordinance Does Not Save the Latter from
               Preemption.

       On June 5, 2018, after this litigation commenced, the Horry County Mine Zoning

Ordinance was amended to include, as a precondition to use of land as a mine, the requirement

that a landowner obtain a mine permit in accordance with the Horry County Mine Permit

Ordinance. See Horry County Ordinance 38-18. The Horry County Mine Permit Ordinance is,

however, still in direct conflict with DHEC’s exclusive authority to issue mining permits under

the reasoning in Sandlands. In addition, and in light of all foregoing indicia that the Horry County

Mine Permit Ordinance is not a zoning ordinance, simply cross-referencing the mine permit

requirement in the Horry County Mine Zoning Ordinance does not thereby make the Horry County

Mine Permit Ordinance a zoning ordinance. The Horry County Mine Permit Ordinance still creates

a completely redundant procedure whereby Horry County Council is able to make a determination

on the propriety of mining that has already been properly made in the context of, and through the

procedure set forth in, state law and the Horry County zoning ordinance.




                                                22
     4:17-cv-03354-SAL        Date Filed 04/15/20      Entry Number 53        Page 23 of 27




       The case of Southeast Resource Recovery, Inc. v. S.C. Dep't of Health & Envtl. Control,

595 S.E.2d 468, 470 (S.C. 2004) instructs that local governments do not have the veto power that

the Horry County Mine Permit Ordinance gives Horry County Council. In that case, the plaintiff

sought to obtain a permit from DHEC to construct a landfill. Id. at 469. Issuance of the permit was

contingent on, among other things, a determination that the proposed landfill complied with all

local zoning ordinances. Id. (citing S.C. Code Ann. § 44-96-290(F)). DHEC maintained a practice

of delegating determinations of zoning compliance to the counties. Id. at 471. Newberry County

initially determined that the plaintiff’s proposed landfill was compliant with its zoning laws, and

DHEC, after concluding that all other requirements were met, issued the plaintiff a permit to

construct the landfill. Id. at 470. Citizens challenged the issuance of the permit, after which

Newberry County revoked its determination of compliance with local zoning ordinances. Id. The

ALJ concluded that the revocation precluded the plaintiff from receiving the permit, and the circuit

court agreed. Id. In reversing the circuit court, the Supreme Court of South Carolina held that

where DHEC is charged with determining whether a proposed landfill is consistent with zoning

laws, the county lacks “veto authority” over decisions made by DHEC. Id. at 471.

       The Horry County Mine Permit Ordinance enables Horry County Council to unilaterally

prevent a landowner from engaging in activity that the state has explicitly authorized and does so

outside the county’s self-designated zoning scheme. Horry County Council therefore possesses a

functional veto power over DHEC’s decision to permit a mine.

       Although the county is not prohibited from imposing additional regulations that

supplement those enacted by the state, see, e.g., Denene, Inc. v. City of Charleston, 574 S.E.2d

196, 199 (S.C. 2002), it may not do so through means which are expressly preempted, see S.C.

Code Ann. § 48-20-30, and not explicitly saved from preemption. Id. § 48-20-250. Accordingly,




                                                23
      4:17-cv-03354-SAL        Date Filed 04/15/20       Entry Number 53        Page 24 of 27




the Court finds the Horry County Mine Permit Ordinance expressly preempted by the Mining Act,

both before and after its amendment on June 5, 2018.

II.    The Horry County Mine Permit Ordinance was Invalid at the Time Plaintiffs were
       Allegedly Aggrieved, Because it Placed Conditions on the Use of Land as a Mine
       Outside the Text of the Zoning Ordinance.

       Prior to the June 5, 2018 amendments to the Horry County Mine Zoning Ordinance,

Defendants exceeded their statutory authority to regulate land use, granted by the South Carolina

Local Government Comprehensive Planning Enabling Act of 1994, S.C. Code Ann. §§ 6-29-310

to -1640 (“Planning Enabling Act”), by imposing conditions on the use of land as a mine in the

Horry County Mine Permit Ordinance, which were outside of the text of the Horry County zoning

ordinance. S.C. Code Ann. § 6-29-720(C)(6). Accordingly, the Horry County Mine Permit

Ordinance was inconsistent with the laws enacted by the state, and was invalid at the time Plaintiffs

were allegedly aggrieved.

        The Planning Enabling Act delimits the authority of local governments to regulate land

use for the “general purposes of guiding development in accordance with existing and future needs

and promoting the public health, safety, morals, convenience, order, appearance, prosperity, and

general welfare.” S.C. Code Ann. § 6-29-710. It further provides techniques for achieving these

goals, one of which involves “conditional use” provisions that “impose conditions, restrictions, or

limitations” on a permitted use above and beyond those applicable to all land in the zoning district.

Id. § 6-29-720(C)(6). When this technique is utilized, “[t]he conditions, restrictions, or limitations

must be set forth in the text of the zoning ordinance.” Id. (emphasis added). Applying the plain and

ordinary meaning of § 6-29-720(C)(6), the General Assembly clearly intended that, where a local

government decides to utilize conditional use methodology for regulating land use, all conditions

precedent to such use must appear in the text of the “zoning ordinance,” as opposed to some other




                                                 24
       4:17-cv-03354-SAL          Date Filed 04/15/20         Entry Number 53          Page 25 of 27




ordinance. Horry County Council determined that Appendix B of the Horry County Code “shall

be known and may be cited as ‘The Zoning Ordinance of Horry County, South Carolina.’” Horry

County Code of Ordinance, app’x B, art. II. Defendants comply with the mandate of the Planning

Enabling Act in other respects. For example, the Horry County Mine Zoning Ordinance is found

within Article V of Appendix B. The provisions of the Horry County Mine Zoning Ordinance state

that “mining activity shall be allowed only as a conditional use . . . subject to the following

conditions . . . .” Horry County Code of Ordinance, app’x B, art. V, § 532(4) (emphasis added).

Prior to the amendments on June 5, 2018, compliance with the Horry County Mine Permit

Ordinance was not listed as one of these conditions. The Horry County Mine Permit Ordinance

was not referenced in, nor were its conditions, limitations, and restrictions set forth in, Horry

County’s zoning ordinance. The pre-amendment Horry County Mine Permit Ordinance was

therefore inconsistent with S.C. Code Ann. § 6-29-720(C)(6).

        The addition of subsection 532(4)(h) to the Horry County Mine Zoning Ordinance, see

Horry County Ordinance 38-18, cured the Horry County Mine Permit Ordinance’s deficiency

under the Planning Enabling Act. The reference to the conditions and restrictions of the Horry

County Mine Permit Ordinance now exists and is set forth within the text of the Horry County

Mine Zoning Ordinance, which is within the Horry County zoning ordinance. The requirement of

S.C. Code Ann. § 6-29-720(C)(6) is therefore satisfied.

III.    The Horry County Mine Zoning Ordinance is Preempted to the Extent that it
        Requires Landowners to Obtain a Mine Permit from Horry County Council.7

        The amended version of the Horry County Mine Zoning Ordinance contains the condition

that a landowner must obtain a mine permit from Horry County Council before the zoning


7
  Plaintiffs’ counsel clarified during the hearing on this matter that Plaintiffs only seek a declaration that
the Horry County Mine Zoning Ordinance is preempted to the extent that it incorporates the requirements
of the Horry County Mine Permit Ordinance.


                                                      25
     4:17-cv-03354-SAL         Date Filed 04/15/20       Entry Number 53         Page 26 of 27




administrator may issue a certificate of zoning compliance. Horry County Code of Ordinance,

app’x B, art. V, § 532(4)(h) and art. XIII, § 1303 (zoning administrator to issue certificate of zoning

compliance). In other words, the amended Horry County Mine Zoning Ordinance requires

landowners–by simple cross-reference–to submit to Horry County Council’s non-zoning veto

power over DHEC’s decision to permit mining operations on specified land. Having already

concluded that the Horry County Mine Permit Ordinance is expressly preempted by the Mining

Act, the Horry County Mine Zoning Ordinance is inexorably preempted to the extent that it

requires compliance with the Horry County Mine Permit Ordinance. The cross-reference appears

to be little more than an attempt to characterize the permit requirement as a zoning ordinance, an

attempt which necessarily fails considering all foregoing indicia to the contrary.

                                          CONCLUSION

       For the foregoing reasons, the Court GRANTS Plaintiffs’ Motion for Partial Summary

Judgment, ECF No. 40, in part, and DECLARES that Horry County Code of Ordinance, ch. 13,

art. VI, §§ 60-66 is preempted by the Mining Act, S.C. Code Ann. §§ 48-20-10 to -310, both before

and after the ordinance was amended on June 5, 2018, by Horry County Ordinance 38-18. The

Court further DECLARES that Horry County Code of Ordinance, app’x B, art. V, § 532(4)(h) is

likewise preempted by the Mining Act. Plaintiffs’ motion is denied in all other respects.

Defendants’ Motion for Partial Summary Judgment, ECF No. 39, is GRANTED in part, as the

remainder of Horry County Code of Ordinance, app’x B, art. V, § 532 that is not preempted as set

forth herein is a proper exercise of Defendants’ zoning authority.

       IT IS SO ORDERED.

                                                               /s/Sherri A. Lydon
                                                               Sherri A. Lydon
                                                               United States District Judge
April 15, 2020



                                                  26
    4:17-cv-03354-SAL      Date Filed 04/15/20   Entry Number 53   Page 27 of 27




Florence, South Carolina




                                          27
